Citation Nr: 1035325	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to 
include sleep apnea.

2.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith





INTRODUCTION

The Veteran served on active duty from May 1997 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and April 2007 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The issue of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently-shown anemia is not related to her active 
military service.


CONCLUSION OF LAW

Service connection for anemia is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

The foregoing notice requirements were satisfied by a September 
2006 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, following the letter, the December 2007 
statement of the case and September 2008 supplemental statement 
of the case were issued, each of which provided the Veteran 
additional time to submit more evidence. 

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  The Veteran has been 
accorded a pertinent VA examination, and all relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a [V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
General Rules And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

Analysis

The Veteran attributes her currently-shown anemia to her active 
military service.  In this regard, the Board notes that, while 
the Veteran may sincerely believe that her anemia is related to 
active military service, she is not competent to express an 
opinion as to the etiology of this disorder because she does not 
possess the requisite medical expertise.  Espiritu, 2 Vet. App. 
492, 494 (1992).

Service treated records, dated in April and May 2000, show that 
the Veteran was in the third trimester of pregnancy and being 
treated for anemia.  The Veteran's anemia apparently resolved 
after her May 2000 delivery, as subsequent records, including the 
March 2002 discharge examination, are silent for complaints or 
findings of the condition. 

The report of an October 2002 VA general medical examination 
reflects no complaints or findings of anemia.  The earliest post-
service evidence of the condition is a May 2005 VA treatment 
report, which reflects iron deficiency anemia.  Subsequent 
records show this condition was attributed to uterine fibroids 
and heavy periods, for which the Veteran underwent an abdominal 
hysterectomy in September 2006.

The Veteran underwent a VA hemic disorders examination in August 
2008.  Upon review of the claims file and clinical evaluation, 
the examiner provided a diagnosis of anemia, noting that the 
condition was currently in remission.  Additionally, the examiner 
opined that the Veteran's history of anemia was less likely as 
not related to her history of anemia during service.  In support 
of this determination, the examiner noted that while the Veteran 
was noted to be anemic in 2000, the condition was secondary to 
her pregnancy and ultimately resolved, and that her subsequent 
diagnosis of anemia was secondary to fibroid uterus and heavy 
menses.  

That the Veteran currently has anemia for VA compensation 
purposes is not in dispute.  In this regard, the Board notes that 
while the most recent medical evidence reflects that the 
Veteran's anemia is currently in remission, she has nevertheless 
demonstrated the disorder during the course of the appeal.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Rather, the 
question to be resolved, is whether this condition can be related 
to the Veteran's period of active military service.  

While the record reflects a finding of anemia during service, the 
condition was apparently secondary to the Veteran's pregnancy, 
and resolved after she gave birth.  There is no further evidence 
of anemia until 2005, and at that time, the condition was 
attributed to other factors, specifically uterine fibroids and 
heavy periods.  In view of this evidence, together with a 
specific medical opinion rejecting any link between the Veteran's 
current anemia and her anemia during service, the Board finds 
that the greater weight of the evidence is against the claim, and 
service connection for anemia is not warranted.  

ORDER

Service connection for anemia is denied.


REMAND

The Veteran contends that her current sleep apnea developed 
during active military service.  Specifically, she asserts that 
she experienced symptoms, such as sleep disturbance and snoring, 
during service but that she did not report them.  See July 2006 
VA treatment report.  

During a March 2006 VA esophagus and hernia examination, in 
connection with another claim, the Veteran reported loud 
nocturnal snoring and frequent awakening, which the examiner 
noted as symptoms of sleep apnea.  A subsequent May 2006 VA 
treatment report reflects possible sleep apnea, for which the 
Veteran was scheduled for a sleep study.  

The report of a May 2006 sleep study reflects a finding of "loud 
snoring associated with arousals but without defined obstructive 
respiratory events."  The Veteran was fitted for a CPAP to aid 
with her snoring.  Additionally, the examining physician 
recommended that the Veteran be further evaluated by a 
pulmonologist or neurologist.  Subsequent VA treatment records 
reflect findings of a "sleep disorder but no defined obstructive 
apnea," however, they do not indicate the nature of the sleep 
disorder.  See June 2006 VA treatment report.  Based on the 
foregoing evidence, the Board believes that the Veteran should be 
accorded the opportunity to undergo a VA sleep disorders 
examination in order to determine the nature, extent, and 
etiology of any diagnosed sleep disorder.  



Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain any records of the 
Veteran's treatment at the VA Medical 
Center(s) in Orlando/Tampa, Florida since 
July 2008.  

2.	Schedule the Veteran for an examination by an 
individual with the appropriate expertise for 
the purpose of determining whether it is as 
least as likely as not (i.e., a 50 percent 
probability or greater) that any currently-
shown sleep apnea or other sleep disorder had 
its onset in service.   

The claims file, with its reference to the 
Veteran's post service reports of in-service 
sleep disturbance and snoring, should be 
provided to the examiner and a notation that 
it was reviewed should be included in any 
report provided.

A complete rationale for any opinion 
expressed should be provided, and if it is 
not possible to express an opinion without 
resort to speculation, an explanation for why 
that is so should be made.

3.	Readjudicate the Veteran's claim of service 
connection for a sleep disorder.  If the 
decision remains adverse to the Veteran, she 
and her representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


